Citation Nr: 0735959	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  97-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1973 to August 1978.  This matter first came before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1996 rating decision of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO), which denied a claim to 
reopen the veteran's previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder.  
He appealed and, in an April 1998 decision, the Board also 
denied the claim to reopen.  The veteran, in turn, appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

By order dated in March 1999, the Court vacated the Board's 
decision and remanded the matter for further adjudication.  
After the parties filed a Joint Motion for Remand, the Court 
noted that the analysis required to reopen a previously 
denied claim had been significantly altered since the Board's 
April 1998 decision.  Compare Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), and Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Court directed the Board to readjudicate the 
claim based on the regulatory definition of "new and material 
evidence" set out at 38 C.F.R. § 3.156(a) as interpreted by 
Hodge.  In a June 2000 decision the Board reopened the claim 
of service connection for an acquired psychiatric disorder 
and remanded the matter for de novo consideration.  In 
January 2007, the Board sought an independent medical 
expert's (IME) opinion in this matter.


FINDING OF FACT

A psychiatric disorder other than a personality disorder was 
not manifested during the veteran's active service; the 
preponderance of the evidence establishes that he does not 
have an acquired psychiatric disorder, but instead has a 
personality disorder.




CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by a letter in January 
2004.  Although the letter did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  The veteran has had ample 
opportunity to respond.  While he was not specifically 
advised of the criteria for rating psychiatric disabilities, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and this decision does not do so.

Regarding VA's duty to assist, the RO VA has obtained the 
veteran's service medical records (SMRs) and records of 
pertinent VA and private medical treatment.  Furthermore, in 
April 2007, the Board obtained an advisory opinion from an 
IME in the field of psychiatry.  The Board notified the 
veteran of this opinion and provided him with a copy of the 
opinion.  He was notified that he had 60 days to submit any 
additional evidence or argument in support of his claim.  He 
did not respond.  The Board is satisfied that the RO has 
complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.

II.  Criteria, Factual Background and Analysis

The veteran contends that he has schizophrenia; that the 
schizophrenia began during his military service from October 1973 
to August 1978; that it was manifested to a compensable degree 
within a year of service separation; and that his currently 
diagnosed schizophrenia is related to his active duty 
service/psychiatric symptoms noted therein.  

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  No 
compensation shall be paid if the disability is a result of the 
person's own willful misconduct including abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).
Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. § 
3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's SMRs note that in December 1977 he was hospitalized 
after being involved in a motor vehicle accident and attacking 
the driver who backed into his car.  The veteran reported that 
prior to his military service, he was arrested for shooting at 
some people and injuring them.  He also reported a history of 
speeding tickets (on one occasion, he received three in one 
weekend) and involvement in many fights.  He admitting hitting 
his wife and occasionally drinking to excess.  He reported drug 
use (marijuana, barbiturates and acid) prior to his military 
service.  During his hospitalization, the veteran never displayed 
manifestations of psychosis or disordered thinking.  Haldol was 
prescribed.  The diagnosis was passive aggressive personality 
(EPTS), aggressive type, characterized by potentials for 
excessive emotional responses, irritability and occasional loss 
of control.  While incarcerated pending court martial action (for 
threatening to kill or hurt his wife) in February 1978, the 
veteran exhibited symptoms of anxiety reaction and depression.  
Explosive personality was diagnosed.  While serving a six month 
sentence for assault in April 1978, the veteran reported that he 
had been expelled from school several times for fighting.  
Separation from service was recommended.  

A July 1979 private hospitalization record notes a diagnostic 
impression of paranoid schizophrenia.  The veteran indicated that 
he wished to be hospitalized and receive a diagnosis that would 
enable him to be awarded VA compensation.  A discharge summary 
notes a diagnosis of paranoia.  The examiner stated that the 
possibility of the presence of a schizophrenic illness should be 
considered, but that the current evidence was insufficient for 
such a diagnosis. 

Various VA hospitalization reports dated from August to November 
1979 note the veteran's diagnosis of antisocial personality and 
history of alcoholism and problems with the law throughout his 
life.  No history of mental illness in the veteran's family was 
noted.  The November 1979 treatment records note an absence of 
any real depression or signs of psychosis.

An August 1981 VA examination report notes that the veteran was 
agitated and anxious.  He denied alcohol or drug use.  The 
diagnosis was paranoid schizophrenia.  He underwent another VA 
examination by a board of three psychiatrists in January 1982.  
They noted the veteran's history in detail.  They stated:

In summary, this veteran has shown a 
lifelong character disorder with varying 
diagnoses: passive-aggressive 
personality, aggressive type; explosive 
personality; or antisocial personality.  
This clearly antedated his service 
admission, and was temporarily helped by 
the structured and semi-restrictive 
atmosphere of the military.  As his 
service time increased, he apparently 
began to drink more, with disinhibition 
of his aggressive impulses.

The diagnosis of schizophrenia in this 
veteran is not well established.  He has 
no contributory family history, and no 
stated thought disorder (except possible 
brief episodes at admission times) that 
might fulfill the criteria.  In the 
opinion of this Board, the psychiatric 
diagnosis of Mixed Personality Disorder 
with borderline, antisocial, and paranoid 
features, is the one which describes best 
[the veteran's] condition.

A period of observation and evaluation at a VA hospital was 
recommended in order to gain a complete picture of the 
veteran's disability.

A report of VA hospitalization in November 1982 notes that the 
diagnoses included chronic paranoid schizophrenia with acute 
exacerbation and mixed personality disorder, with explosive 
features by history.  The examiner noted "that the behaviors 
which have been observed in the past and have caused him to be 
diagnosed as borderline personality or mixed personality disorder 
with explosive features, have simply been outgrowths of the core 
problem of chronic paranoid schizophrenia."

Thereafter, the veteran underwent numerous VA and private 
psychiatric evaluations.  VA hospital reports dated in July 1990 
note a history of schizophrenia and polysubstance abuse.  An 
October 1990 VA hospitalization report notes the absence of any 
overt signs of schizophrenia.  An August 1991 VA hospitalization 
record notes that the veteran was admitted after attempting 
suicide through the ingestion of pain medication.  After a week 
of treatment, his behavior improved and he was not suicidal or 
homicidal.

An August 1992 private Texas prison system psychological 
evaluation notes a diagnosis of chronic paranoid schizophrenia, 
in partial remission with medication.

In October 1993, the veteran was awarded disability benefits from 
the Social Security Administration (SSA).  Records relied upon by 
SSA show treatment for various psychiatric complaints.  The 
veteran was found to be disabled, effective October 1977, with 
mental retardation noted as his primary disability.

VA treatment records dated in March, July, August and September 
1995 note the veteran's eight-year history of crack cocaine 
dependence.

In October 2002, a VA psychologist examined the veteran in prison 
and reviewed his claims file.  Upon examination, the veteran 
stated that he was hypervigilant and did not trust others.  He 
reported racing thoughts, insomnia, paranoia and nonspecific 
homicidal ideation.  The examiner opined that the veteran had a 
primary diagnosis of antisocial personality disorder, as well as 
diagnoses of cocaine abuse, alcohol abuse and delusional 
disorder.  The examiner noted that a review of the evidence of 
record did not support the presence of schizophrenia during 
service or within one year thereof, but rather support the 
diagnoses of substance abuse and antisocial personality disorder.  
The examiner also noted that the veteran has suffered from 
persistent paranoid beliefs regarding his military experiences; 
however, these delusional beliefs were deemed to be responses to 
stressors and did not appear to have sustained characteristics or 
pervasiveness typically associated with schizophrenia or 
schizoaffective disorder.  Moreover, no significant evidence for 
bipolar disorder was found.  

In an October 2003 opinion, J.M., a private psychologist, noted 
that he reviewed the veteran's claims file.  He stated that the 
veteran has been considered to be personality-disordered, 
"despite strong and irrefutable evidence that he has had full-
blown Paranoid Schizophrenia since within a year of discharge."  
J.M. noted that the veteran had been prescribed Haldol, an 
antipsychotic medication, during his military service.  He also 
noted that according to DSM-IV, the diagnostic criteria for 
schizophrenia include the presence of two or more of the 
following, each present for a significant portion of the time 
during a one-month period: delusions, hallucinations, 
disorganized speech, grossly disorganized or catatonic behavior, 
negative symptoms, i.e., affective flattening, alogia, or 
avolition.  In the veteran's case, J.M. cited to evidence of 
delusions on SSA psychiatric examinations in September 1984 and 
June 1988, and hallucinations on VA hospitalization in July 1995.  
Other DSM-IV criteria include: one or more areas of functioning 
(work, interpersonal, self-care) are markedly reduced; and 
continuous signs of disturbance persist for at least six months.

In a February 2004 opinion, a VA psychologist noted that he did 
not examine the veteran because he was currently incarcerated; 
however, he reviewed the veteran's claims file, including the 
October 2003 private medical opinion.  He noted the veteran's 
documented history of personality disorder with antisocial and 
explosive features prior to, during and after service.  He also 
noted the veteran's acknowledged and documented chronic illicit 
drug use during and after service, and stated that cocaine 
addiction and a criminal lifestyle are inherently associated with 
paranoid ideation and related delusional experiences.  He opined 
that the veteran's cocaine addiction and antisocial criminal 
personality are much more likely to be the etiology of his 
paranoid symtomatology than schizophrenia.  

Pursuant to the Board's referral of this case for an IME 
advisory opinion, an Assistant Professor of Psychiatry 
reviewed the veteran's claims folder in April 2007, including 
the service medical records, the post-service treatment 
records and the February 2004, October 2003 and October 2002 
medical opinions, and answered the following question posed 
by the Board:

1.	What psychiatric diagnosis(es) account(s) for the 
veteran's current psychiatric symptomatology?  Please 
discuss the various diagnoses of record, including 
antisocial personality disorder, (paranoid) 
schizophrenia, delusional disorder, and substance 
abuse.

2.	Is it at least as likely as not that any current 
acquired psychiatric disability (to include 
schizophrenia) originated during the veteran's active 
service from October 1973 to August 1978?  Please 
specifically discuss the February 2004, October 2003, 
and October 2002 psychological diagnoses and 
opinions.

3.	Is it at least as likely as not that a psychosis was 
manifested to a compensable degree within one year of 
the veteran's service separation in August 1978?  A 
compensable rating for a psychosis contemplated 
"emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment."  

4.	Is it at least as likely as not that any current 
psychiatric disability (to include schizophrenia) is 
the result of aggravation during service of a 
psychiatric disorder that pre-existed service?  
(Aggravation is shown if there is an increase in the 
disability during service that is not clearly and 
unmistakably due to the natural progress of a pre-
existing disease.) 

In an April 2007 opinion, the IME stated, "[I]t is my 
opinion that the most likely diagnoses at this time and 
historically for [the veteran] include Personality Disorder 
with borderline, antisocial and paranoid features, Cocaine 
Abuse and Dependence, in remission; and Alcohol Abuse and 
Dependence in remission."  She opined that the veteran :

clearly has a history of antisocial 
behavior predating his military service, 
which began in 1973.  While he denies 
this at various times and in various 
evaluations, it is nonetheless there, and 
following his discharge from the service 
in August 1978 and even during when he 
was hospitalized at one point for 
agitation and for threatening his wife, 
he has had numerous times where he has 
been arrested and had antisocial behavior 
consistent with antisocial personality 
disorder.  In terms of the diagnosis of 
Paranoid Schizophrenia, it is my opinion 
based on my review of his extensive 
records that no where (sic) in his record 
does (the veteran) show evidence of 
meeting the full criteria for 
Schizophrenia of the paranoid type.  His 
paranoid ideation is most often, in my 
opinion related to periods of substance 
abuse, and extreme agitation and there is 
considerable question along the way just 
how fixed his paranoia is.  In terms of 
the diagnosis of Delusional Disorder that 
he received at one point, I actually did 
not find any significant evidence for 
delusional disorder, which is defined 
strictly as system of fixed false 
beliefs.  

The IME noted that the veteran's substance abuse problem 
existed prior to his military service, and has "contributed 
to a very large part to his antisocial behavior."  She also 
opined that the veteran's substance abuse problems are not 
directly related to his military service because "[t]hey are 
simply too chronic, too longstanding and had been too 
resistant to treatment."  In a May 2007 addendum, the IME 
stated, "[The veteran's] current psychiatric disability is 
not a result of aggravation during service of a pre-existing 
psychiatric disorder."

After reviewing the evidence of record, the Board finds that 
service connection for the claimed acquired psychiatric 
disorder is not warranted.

The 2007 IME advisory opinion is clearly against the 
veteran's claim.  The IME opined that the veteran has a 
personality disorder, and not schizophrenia, a delusional 
disorder, or any other psychiatric disorder other than a 
personality disorder.  This opinion is based on a review of 
the veteran's entire pertinent medical history, including his 
service medical records and post-service medical evidence as 
noted above.  The consulting expert provided a detailed 
explanation of the rationale for her conclusion, as noted 
above.  Of note, she stated that the veteran has never met 
the full diagnostic criteria for a diagnosis of schizophrenia 
or delusional disorder.  Rather, he has always had a 
personality disorder.  As previously noted, personality 
disorders are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. § 
3.303(c).

The majority of the medical opinions in support of the 
veteran's claim do not provide an explanation for why the 
veteran meets the full criteria for a diagnosis of 
schizophrenia.  The October 2003 opinion from J.M. attempts 
to provide such an explanation, however, the explanation 
falls short.  Specifically, J.M. notes the DSM-IV criteria 
for schizophrenia, and provides examples of the veteran 
showing symptoms of delusions and hallucinations.  However, 
as stated by J.M. himself, DSM-IV requires the presence of 
two or more of listed symptoms, each present for a 
significant portion of the time during a one-month period.  
The examples provided by J.M. are of individual symptoms in 
1984, 1988 and 1995, years apart.  Hence, the facts cited by 
J.M. do not satisfy the criteria J.M. indicates must be met 
for a diagnosis of schizophrenia.  The Board also notes that 
by virtue of a more extensive medical education background, a 
psychiatrist/Assistant Professor of Psychiatry at a leading 
school of medicine (such as the IME) would presumably have 
greater expertise in the diagnosis of psychiatric disability 
than a psychologist (such as J.M.).  In light of the 
foregoing, the Board finds the IME opinion the more probative 
and persuasive evidence in this matter.

The Board has also considered the veteran's own statements to 
the effect that he currently has schizophrenia that was 
incurred during his military service.  However, because he is 
a layperson, he is not qualified to render an opinion 
concerning medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the more probative evidence in this case 
establishes that the veteran does not have (and did not have) 
an acquired psychiatric disorder, specifically schizophrenia, 
but instead has (and has had) a personality disorder, which, 
under governing regulation, may not be service connected.  
Consequently, the claim seeking service connection for an 
acquired psychiatric disorder must be denied.  The Board has 
considered the benefit of the doubt doctrine; as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine does not apply.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


